Harwell, J.
1. The excerpts from the charge of the court, complained of in the 1st, 2d and 3d special grounds of the motion for a new trial, standing alone and isolated from the body of .the charge, are subject to criticism, but when'the charge of the court is read in its entirety it can not be said that the instructions therein, as a whole, permitted the jury to find the defendant guilty upon their own belief, or from facts or knowledge “outside of the testimony and the defendant’s statement in the ease.” The excerpts complained of in grounds 4 and 5, when viewed in the light of the entire charge could not have misled the jury. The charge was very full and in' all respects fair to the accused. See Timmons v. State, 14 Ga. App. 802 (6), 803 (82 S. E. 378).
2. The evidence authorized the verdict and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.

Indictment for violation of prohibition law; from Muscogee superior court—Judge Howard. March 9, 1918. ■
In .the instructions set out in the 1st, 2d and 3d special grounds of the motion for a new trial the court used the expressions, “if you should believe,” and “if you should believe beyond a reasonable doubt,” without adding the words, “from the evidence.” This is complained of in each of these grounds.
George G. Palmer, McGutchen & Bowden, for plaintiff in error.
G. F. McLaughlin, solicitor-general, contra.